Citation Nr: 0903245	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Marine Corps from 
May 1973 to July 1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for PTSD, a cervical spine disorder 
and a right knee disorder.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder was diagnosed many 
years after service and has not been linked by competent 
medical evidence to service.  

2.  The veteran's right knee disorder was diagnosed many 
years after service and has not been linked by competent 
medical evidence to service.  


CONCLUSIONS OF LAW

The veteran's cervical spine disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

The veteran's right knee disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2005, prior to the initial adjudication of his claims 
in June 2005.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A second letter complying with Dingess, which apprised him of 
the downstream disability rating and effective date elements 
of his claims, was sent in March 2006. 

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs), VA treatment records and Social 
Security Administration records.  VA also obtained his 
private medical records from Hillcrest Baptist Medical 
Center.  In response to the VA's record request, the Waco 
Bone and Joint Clinic indicated that the veteran's records 
were no longer available.  There is no indication of any 
outstanding records pertaining to his claims.  

The VA did not perform medical examinations to determine 
whether the veteran's cervical spine or right knee conditions 
were attributable to service.  However, the only evidence 
suggesting an etiological link between these claimed 
disorders and his military service is his unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (VA is not obligated to provide 
an examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of a lay 
statement).  Accordingly, the Board finds that no further 
notification or assistance is necessary to meet the 
requirements of the VCAA or Court as to these claims.



II.	Service Connection for Cervical Spine Disorder

The veteran claims he has a cervical spine disorder as a 
result of a personal assault in service.  For the reasons and 
bases set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifested to 
a compensable degree (of at least 10-percent disabling) 
within one year of separation from active military service.  
This presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

In this case, the veteran's STRs show that he was never 
treated for or diagnosed with a back or neck condition while 
in the military.  He also had no relevant complaints 
concerning his back or neck at any time while in service.  
Therefore, his STRs provide evidence against his claim.  
See Struck v. Brown, 9 Vet. App. at 147.

Medical records developed after service also provide evidence 
against the claim.  The veteran has not indicated that he had 
any treatment on his back or neck between service and 1980.  
In July 1980, the veteran was shot in the abdomen and the 
bullet lodged in his lumbar spine at the L3-4 vertebrae 
level.  The hospital records show a markedly stiff neck, but 
no diagnosed cervical spine disorder.  A letter from Waco 
Bone and Joint Clinic states that the veteran was last seen 
for knee and cervical spine in 1996 but that the records are 
no longer available.  The VA treatment records show that the 
veteran was first seen for back and neck pain in June 2005 
and diagnosed with mild degenerative joint disease of the C7-
T1 vertebrae.  As the records show that the veteran was first 
diagnosed with a cervical spine disorder at a VA examination 
in June 2005, over thirty years after service,  these records 
provide compelling evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Additionally, the veteran has not met the essential element 
under Hickson, supra, of a medical opinion relating this 
disability to his military service.  For example, the medical 
records showing a current cervical spine disorder do not also 
include a medical opinion linking this disorder to his 
military service.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

So there is simply no medical nexus evidence of record 
indicating the veteran's cervical spine disorder has any 
relationship to his military service.  The Court has 
repeatedly indicated that when a physician is unable to make 
this necessary connection between the currently claimed 
disability and service there is no basis to grant the claim.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 
Vet. App. 420, 424 (1998). 

The Board also has considered the lay statements of the 
veteran, his wife and his mother in support of his claim.  
While they may well believe that his cervical spine disorder 
is related to service, as a layperson without any medical 
training and expertise, they are simply not qualified to 
render a medical opinion in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  The veteran is competent to 
comment on his symptoms involving back and neck pain, but is 
not competent to provide a medical opinion concerning the 
cause of his pain, and, in particular, whether it is related 
to service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Consequently, for these reasons and bases, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a cervical spine disorder, and the benefit of 
the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2005); 38 C.F.R. § 3.102 (2008); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  VA must therefore deny his 
claim.

III.	Service Connection for Knee Disorder

The veteran also claims he has a right knee disorder caused 
by a personal assault in service.  However, for the reasons 
and bases set forth below, the Board also finds that the 
preponderance of the evidence is against this claim, so it 
must be denied as well.

The veteran's STRs contain no record of a complaint or 
diagnosis of a right knee condition in service.  As the 
veteran's STRs contain no indication of a right knee 
disorder, they provide evidence against the veteran's claim.  
See Struck v. Brown, 9 Vet. App. at 147.  The records from 
the veteran's July 1980 gunshot wound show some right leg 
symptoms-- decreased sensation, strength and reflexes.  These 
symptoms were attributed to the bullet lodged in the 
veteran's spinal canal and appeared to have resolved after 
the spinal surgery.  As mentioned earlier, the letter from 
Waco Bone and Joint Clinic states that the veteran was last 
seen for knee and cervical spine in 1996 but that the records 
are no longer available.  The first diagnosis in the record 
of a right knee disorder is the June 2005 VA treatment 
record, which found chondrocalcinosis of the right knee.  As 
there is a 30-year lapse between service and the first 
diagnosis of a right knee disorder, this record also provides 
evidence against the claim. See Maxson v. Gober, 230 F.3d at 
1330.

Based on the evidence in the record, there is no medical 
opinion relating this disorder to his military service, which 
is an essential element of the service connection claim.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Without a 
medical nexus there is no basis to grant the claim.   
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); and Winsett v. West, 11 
Vet. App. 420, 424 (1998).

The Board has also considered the veteran's lay statements; 
however, these statements do not provide competent evidence 
to establish a medical nexus between the veteran's right knee 
disorder and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95; 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

Therefore, for these reasons and bases, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right knee disorder, and the benefit of the 
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2005); 38 C.F.R. § 3.102 (2008); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).  VA must therefore deny his 
claim.


ORDER

The claim for service connection for a cervical spine 
disorder is denied.

The claim for service connection for a right knee disorder is 
denied.









REMAND

The veteran claims he developed PTSD as a result of a 
personal assault during service.  The Board must further 
develop the evidence to determine whether this is indeed the 
case.

Service connection for PTSD requires: [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority. The Manual also 
lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident. The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99.

In this case, it is unclear from the record whether the 
veteran has PTSD and, if he does, whether it is related to a 
verified in-service stressor.  A VA examiner in August 2005 
diagnosed the veteran with major depressive disorder, but 
declined to diagnose PTSD.  However, numerous VA treatment 
records - including dated since that VA examination, show the 
veteran has received treatment for PTSD based on a personal 
assault in service.  Most recently, a VA treatment record 
shows the veteran was hospitalized from September 2008 to 
October 2008 for PTSD.  Therefore, to decide this appeal, 
there has to be reconciliation of whether he has PTSD and, if 
so, confirmation of his claimed personal assault stressor.

The claimed incident involving a personal assault has not 
been verified. The veteran's STRs do not show that he was 
ever seen for injuries consistent with an assault.  The 
veteran claims that he was not permitted to seek medical 
treatment following the assault but was permitted to visit 
the chaplain.  The veteran claims that he was discharged as 
result of his injuries; however, the veteran's personnel 
records indicate that he was discharged for a personality 
disorder and state that the veteran had no physical ailments 
which would prevent him from continuing in service.  The 
veteran signed a waiver to this effect at the time of his 
discharge.

In light of the fact that the veteran may have been diagnosed 
with PTSD based on an unverified in-service stressor, the 
Board believes that RO should attempt to verify the veteran's 
alleged stressor and if verified the veteran should be 
provided a VA psychiatric examination to determine whether he 
has PTSD based on the verified in-service stressor.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board also sees that there may be additional relevant 
evidence since the May 2006 SSOC relating to the veteran's 
hospitalization in September 2008.  Since he did not submit a 
waiver of initial RO consideration of this additional 
evidence, and this case is being remanded for the other 
reasons mentioned, the RO (AMC) should consider this 
additional evidence when readjudicating his claim.  See 38 
C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2008); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, this case is remanded for the following 
development and consideration:

1.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 3.304(f)(3), 
send the veteran an appropriate stressor 
development letter.  He must be notified 
that his claimed personal assault in 
service may be corroborated by evidence 
from sources other than his service 
records, as defined in this regulation.  
All specific examples of alternative 
sources of evidence listed in § 
3.304(f)(3) must be included in the 
notification letter.  And he must be 
given an opportunity to submit this type 
of alternative supporting evidence.

2.  Upon receipt of any additional 
evidence in response to this notice, 
undertake any and all further development 
action indicated by the evidence.  Then 
make a preliminary determination as to 
whether there is any credible supporting 
evidence that the veteran was assaulted 
during his military service. Put a 
statement of this determination in the 
claims file. 

3.  If and only if the in-service 
stressor is verified, schedule the 
veteran for a VA psychiatric examination 
to determine whether it is at least as 
likely as not he has PTSD as a result of 
the verified personal assault stressor 
that occurred during his military 
service.  All necessary diagnostic 
testing and evaluation needed to make 
this determination should be performed.  
The designated examiner must review the 
veteran's claims file, including a 
complete copy of this remand, for the 
veteran's pertinent medical and other 
history.  The examiner should be 
instructed that only this verified 
stressor may be considered as a potential 
cause of the PTSD.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

4.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of the claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


